O’Brien, J.
(dissenting):
This action involves the question as to whether- an. easement in and to an alleyway crossing plaintiffs’' property has been extinguished by an excessive and unlawful use- thereof by defendants.
The easement was originally created by a partition deed dated June .20, 1879, which: contained the covenant that a certain alleyway leading from Beaver street through the premises now owned by plaintiffs should <f forever be left open to the present height, of the same as-a means of ingress and egress for the.advantage.of all the. property hereinbefore conveyed and partitioned.”- At the time-of the grant the portion- -of the partitioned premises which comprised the dominant estate was occupied by two brick buildings -not over four stories in height. Sometime before the commencement of this action the defendant, The Broad Exchange Company, became ’the owner of the. dominant estate, together' with the old'houses still, remaining thereon, and it also acquired eleven adjoining lots, none *575of which had any easement,-right of way or interest whatsoever in the alley. It then removed the old buildings and erected an office building twenty stories in height, accommodating about 7,000 regular occupants, which building covered the entire plot, including the original dominant estate and also the adjoining non-dominant lots. It is apparent that this building as erected was intended to he maintained as'a permanent improvement upon the property, and was designed to be used as an entirety, without regard to the boundaries of the dominant and non-dominant lots. In that portion of the structure which occupies the original dominant estate has been placed all the coal vaults, and the boilers in which the the steam is generated that passes through pipes to all other parts of the building for the purpose of heating it. Here is also generated the power for lighting the building and running the elevators. This arrangement necessitates the use of the alley for the purpose of bringing all the coal for supplying the heat, power and light for the entire building. The coal amounts to about twenty tons a day, conveyed in two-liqrse trucks of the average capacity of four tons each, and not only is the plaintiffs’ property subjected to this additional burden, but the alley, is also used by the defendant for the removal of the ashes caused by the consumption of the large amount of coal, "and it is further used for removing the refuse and sweepings from the entire building, which are first deposited in the courtyard and thereafter from time to time moved out through the alleyway, the average amount of the refuse so removed being about fourteen two-horse truck loads a month, each truck load having a capacity of four tons. In addition to. this, numerous employees and tenants of the building use the alley for the purpose of "passing to and from, Beaver street, access to the building from the alley being by means of a door leading to a corridor which in turn leads to the main hall- and affords communication with the entire building. All of these facts- were established practically without contradiction, and the plaintiffs claim that they show an unlawful and excessive use of the alley, which cannot be separated from its lawful use and cannot be enjoined without also enjoining all use of it, for which reason whatever easement the defendant company might have had therein by reason of the grant of 1879 must be declared to be extinguished.
■The issues were referred to a referee to hear and determine, who *576■found that the defendant company had “ unlawfully increased the burden of the servitude upon the said premises of the plaintiffs;” that it “ has rendered it impossible to separate the use and enjoyment of the said easement as appurtenant to the said lot from the use and enjoyment- thereof by the adjoining premises which have no right or interest therein or thereto, and has thereby forever forfeited, extinguished and altogether destroyed the said easeme'nt as' to said lot;” and that the plaintiffs are entitled to a judgment to that effect, and also pei’pétually enjoining and restraining the defendants, their agents, servants, etc., from using said, alleyway for the purpose of ingress to or egress from the -new building.
From the judgment, entered in conformity with'the referee’s report the defendants have appealed. For the reasons stated in. the two opinions of the'learnéd' referee, I am of the opinion ■ that this judgment is right." There can be no doubt from the uncontradicted evidence and as found by the referee, that. defendants by their acts have attempted to impose a burden upon -the servient ■estate, far in excess of that which was legally contemplated or provided for by the grant. It may be. admitted that the defendants, as ■owners of the dominant lots, had the right to change the characters of the buildings upon that property from what they were when the ■easement was created, and to use the alley for egress and ingress to whatever structure they might thereafter erect upon .that dominant estate (Arnold v. Fee, 148 N. Y. 214), but they have done more "than this. They' have taken a tract of land to which the plaintiffs’ premises were not servient, and lipón this tract as well as upon the dominant estate, they have erected an immense office building, and .they are' using the alley for the purpose of furnishing access to that ■entire building in the manner already pointed out. By this conduct they have subjected the plaintiffs’ premises to-the burden not ■only of the original dominant estate, but also of the large additional tract of land with the buildings thereon.; This the defendants ■could not lawfully do so. In Rexford v. Marquis (7 Lans. 249) the conveyance of land with a public house thereon included the use •of a lane through the grantor’s premises' for the purpose of passing to and from the rear of the public house, and the court held that, the grantee of aright of "way to one piecé of land could not- make use of it to pass into another and.adjacent piece. It was there said: *577“ The doctrine is well settled that the owner of a right of way across one piece of land to another, cannot use it to pass into an additional piece owned by him, and which lies adjacent to it. (Howell v. King, 1 Mod. 190, 191; Colchester v. Roberts, 4 M. & W. 769, 771; Wash, on Ease. 60, 18; Shroder v. Brenneman, 23 Penn. 318; French v. Marstin, 21 N. H [4 Hort.] 143.*) Nor can the right of way be extended and enlarged without the assent of the parties beyond the purpose originally intended. (Allan v. Gomme, 11 Adol. & E. 759, 772, 7fl; 3 P. & D. 581;, Wash, on Ease. 192.) ” In Jamison v. M’ Credy (5 Watts & Serg. [Penn.] 129) two tenants in common constructed a canal through their- property and thereafter divided the estate, each reserving the common use of the canal'for the benefit of himself, liis heirs, assigns and tenants, and each covenanting that he would not use the water or .water power otherwise than upon his respective lot. , In considering the easement created by this deed the court held fhat one party had not the right to bring coal over the canal for the purpose of depositing it upon his lot and then taMhg it to. an adjoining lot to be used in a' steam mill. In Greene v. Canny (137 Mass. 61) it is said that “ when intended to give access only to particular premises, they '(private ways) cannot be used to reach thereby other lands.”
In Abbott v. Butler (59 N. H. 317) the court in construing a grant of way “ to and from ” B & O’s land said: “ Had the. way been reserved for the benefit of that land the defendant could not use the way to accommodate some other tract of land adjoining or • lying beyond.” In Smith v. Porter (10 Gray, 66) the court construed a grant of “ liberty to pass and repass over my land where it is necessary,” and held that such a grant conferred “ a right of way to and from those lands only which the grantee owns at the date of the deed.” The court there said: “ It is not pretended nor could that position have been maintained if ic had been assumed, that this servitude extended to or could have been availed, of by the grantee in connection with any other lands to which he might subsequently have acquired a title.”
In Springer v. McIntyre (9 W. Va. 196) the owner of a right of way to a lot extended the way through that lot to one adjoining and *578the court held-that the -'defendant could not claim--'the- -right- to> increase-this- burd'eri or charge upon -these servient -lots or-stibdiviisioris; which was -niadé for thtebénefibof' one, soásdo. increase them, '.by serving/,another lot -or'- -subdivision. • Oh this propositidh" there is^ a'Concurrence and agreement in the authorities'to a uniformity -that:. is seldoih met with Ini difficult legal -questions;’-’ ' - •" ' .
<- -The law being thus'clearly defined upon t-liis point, and- it -appear-'ing without dispute that - the - defendants "have made 'the .plain tiffs’ estate subservient,'to-'á tract-df- land .other than the dominant -estate* ■wéaré- confronted"-w'Éh-the mecéssity -of-determining the remedy that yhould be? granted'’td-the plaintiffs fd'r the ■ wfong. which they have'heehmade'tó-'siffiér through'the’défehdants-’-'rnisconduct: - - The rulé governing-'such a 'sittiátibn is- stated in'Reeves-on Peal Pfbpérty. (§d95)'to be'now; established: both in England lap'd iri-'-this Conti ti-yp so fainas -the 'Question lias árisen-her'e,ás follows-:-. *‘ If 'that which is? wrorig-ftilly and excessively-claimed of-'epfoyedi caá be distinguished?-, and Separated from- that :ivhich.-isnghtfi'illy Owned,- this will be-doné'' and-only'the iéxcesSivé-mriiohn-t- will-be tabéri'away -and: prohibited.:" ■ Wáeri,:ho*evérpsuch separatidn arid-distinction cannot be mad entilé prohibitionU'dffthe- excessive -claim:results in''the destftictibn also -df* the entilé original' f-igh't:.’’-'>'iTbis-pñhciplé is"also'coñfirmed in WashJ burri.dn -Peal Property (6th 'ed. § -Í ÉTO); where it is said : “ If - one . who has/an-'eáséníeñ-t for One purposepsucli- as'a'fbotwáy'fbr instance,; use: it' for-'- ahotheroas fdr- Carriages'; itwiil 'net give- a-fight -to- tlie owner-of ;thehserv-ient - éstate - to -stop' the uSe -'altogether;-''sd-'as to’ - d'épriée'-fhe Jdr túéf df -his fbotw'ay, - for-the' rightf ul usd -in süCh- case: may-bé -sépafated from that which is'^fdrigful"? Put 'if-the" owner of the' ddmin'antmstaté.extend-'hig-'easémeteihianqthe'fé'láhd-béybhdwhat-'he.hás'a;-righb-td:erijóy,''aB'd- d-bes -it iii-stich a way'"that’'the ¿Wner' df: th'é-séfviept estate''cahñot-'stép--tÍie‘exetes'sivé usé'withótit stopping the-úse -altogether^ tiié»la^¥-l6iáiy36(l^fol?y-a'ó- sb'.-”'
-- Mitiye-bdeh’ tihable-'td- fin'd-any ádjudiéatidní iñ this8bu-ütíy where tlibroourts' in: ñpplyingbthis- füle-'-ha-vé': éxtiñguishé'd' -¡ari 'éahémenfr" because of a'n excessive and unlawful user which^cóuld-'hbEbé'sépa-í rated* fíbm.’alawfu'l;usef./.án'd'-thé Englishcisésiá-which-'t-his; remedy. Bás-beeb-app-liéd^aré íliosétiwhéré-'-íhé' ówhéf'df'‘ahóhtáédiad áfe^úSéE ■by prescription an'easememt.oí(Íight(and: ,air?-¿hrough ancient windows, and where, by altering and enlaigahg:s-iich-wi¥do.ws,-the courts-' *579declared that he had' extinguished the original easement • In Renshaw v. Bean, (18 Ad. & El. [N. S.) 111) the plaintiff being the owner of a house with ancient windows rebuilt it, added an upper-story, opened windows in that story, enlarged the ancient windows, and otherwise altered their position. The defendant subsequently rebuilt his premises, thereby darkening the windows in both the upper and lower stories of plaintiff’s house, and it was held that as plaintiff by his own alterations exceeded the limits of his right, audit being through the nature of such alterations impossible for the defendant in. the lawful exercise of his own- rights to obstruct such excess without at the same time obstructing the plaintiff’s former right,, the plaintiff must be considered as losing his former right, at all events until he restored his house to its original condition. In Hutchinson v. Copestake (9 C. B. [N. S.] 863) the court said that where “ windows to which a right has been acquired are so far altered in their position' and size, and confused with portions of new-windows, that the'owner of the servient tenement cannot prevent a right, being gained to the new windows without obstructing such: portions' of the old windows as have been mixed up with the new lights, no right of action arises from such necessary obstruction of the remaining portions of the old windows.” In Heath v. Bucknall (L. R. 8 Eq. CaS. 1) the court pointed out the growth of the law ' upon this subject in England and approved' the following ruler “ Where a house having ancient lights is burned or pulled down and rebuilt, and the 'question arises whether the character of ancient' lights which belonged to the windows of the old house attaches to those of the new house, it appears- to me that the principle to be . applied to the solution of the question is this, to inquire whether the new windows would impose on the servient tenement either an additional servitude to that to -which it was subjected when the old house existed, or a different servitude from that- which previously existed. * * * To deprive them of ■ that character (ancient lights) the change must be- material either in the nature or in the' quantum, of the servitude imposed.”
' The same principle which in these cases is applied to an easement of light and air must also govern the easement of access' to certain, property over the lands of. another, and the decisions cited, it seems' to me, are clearly authority for holding that the present easement has' *580been extinguished by the excessive and unlawful use made of it by the defendants. There can be no difference in this respect between' an easement acquired by prescription, or user, and one acquired by grant. An easement by prescription is merely one by an implied grant. The intention of the parties as to its náture and extent is to be determined by their use of the servient and dominant estates. Here the easement is not by ah implied grant but by an actual one, ■ and its scope must be determined by tlie intention of the parties as expressed in the grant itself. ‘ That grant which created the easement limited it “ for the mutual advantage of all the property hereby partitioned and conveyed.” - It restricted tlie use of .the alley to such' purposes as might be required for the benefit of that property alone. Having determined, therefore, the intent of the parties and the extent of the easement, it is governed by the rules above stated, irrespective of whether it was acquired by prescription or by grant. In Allan v. Gomme (11 Ad. & EL. 159) and in Henning v. Burnet (8 Exch. 187) rights of way created by grant were-treated the same - as those which had been acquired by prescription, the former ease holding that the defendant, who had a right of way by grant to a stable, etc., was not entitled to use that way for the purpose of, passing to a newly-erected cottage on the lot. In Allen v. San Jose Land & Water Co. (92 Cal. 138;, 15 L. R. A. 93) the California court cited with approval the English rule in a case where the plain-' tiffs were the owners of a servient estate, the easement consisting of a ditch filled with water flowing across- their' land. The defendants attempted to. place a pipe- line across the' land in plaóe of the ditch, whereupon the plaintiffs brought an action to restrain such a change, and the court said : “ Will the terms of a grant for an open ditch of water be satisfied by laying an underground jflp' line We are -clearly- satisfied to the contrary, and that such a course if continued would result in an extinction of the easement and the création of a servitude upon plaintiffs’.land differing in kind from, the one previously existing there.” (Also, see note 15 L. R. A. 93.)
Erom these authorities I think it was established that the plaintiff is entitled to the judgment which has been rendered in his favor. As already pointed out, there is an excessive and unlawful use of the alley; and it is impossible to separate, the burden imposed upon the servient estate by the portion of the building on the dominant *581lots from, the burden imposed by that portion standing upon the non-dominant lots. The structure, which occupies the entire plot, was designed and intended to be used as an entirety. Its use cannot be separated so as to conform a part of it to the boundaries of the original dominant estate. The coal used for the heating of one part cannot be separated from that used for the heating of another part. There can be no arrangement made by which tenants of one part can be prevented from using a certain doorway which the tenants of another part are permitted to use. In other words, the excessive use is inseparable from the lawful use of this easement and it cannot be enjoined without at the same time restraining its. lawful use; therefore, the original easement itself is extinguished.. It is true this decision works a hardship upon the defendants, but it must be remembered that such hardship’ is caused by their own wrongful acts ;■ and to deny the plaintiffs the relief to which they are entitled would cause equally á hardship to them, which they should not be called upon to bear, as they are innocent parties. .
For these reasons I think judgment declaring the easement extinguished and restraining defendants from using the alley should be affirmed.
Judgment modified as directed in opinion, and as modified affirmed without costs.

24 N. H. (4-Fast.) 443.— [Rep.